MEMORANDUM OPINION
{¶ 1} On December 20, 2004, appellant, Steven K. Savage, filed a notice of appeal from a November 18, 2004 judgment of the Lake County Court of Common Pleas. In that judgment, the trial court denied in part, and granted in part, the summary judgment motion of appellees, Timothy J. Kucharski and Mark Gardner. There remains one claim of appellant against appellee, and no Civ.R. 54(B) language was employed by the trial court.
 {¶ 2} Civ.R. 54(B) provides:
 {¶ 3} "When more than one claim for relief is presented in an action whether as a claim, counter-claim, cross claim, or third-party claim, and whether arising out of the same or separate transactions, or when multiple parties are involved, the court may enter final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay. In the absence of a determination that there is no just reason for delay, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties, shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties."
 {¶ 4} In the present case, one claim for relief is still pending, and the trial court did not make an express determination that there is no just reason for delay. Accordingly, there is no final appealable order.Noble v. Colwell (1989), 44 Ohio St.3d 92.
 {¶ 5} Based upon the foregoing analysis, this case is hereby sua sponte dismissed for lack of a final appealable order.
 {¶ 6} Appeal dismissed.
Grendell, J., Rice, J., concur.